Citation Nr: 1629058	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral thumb disability.

4.  Entitlement to service connection for a bilateral elbow disability.

5.  Entitlement to service connection for a bilateral wrist disability.

6.  Entitlement to service connection for cervical spine disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic disorder.

8.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder strain prior to November 5, 2014, and in excess of 20 percent thereafter. 

REPRESENTATION

Veteran represented by:	Stephen J. Wenger, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1997 to August 2001 and from March 2003 to March 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claim folder.  

The record reveals that the Veteran's claim for entitlement to an initial increased rating for a left shoulder strain was readjudicated by a December 2014 rating decision wherein the RO increased the disability evaluation for the service-connected left shoulder strain from 10 percent disabling to 20 percent disabling with an effective date of November 5, 2014.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board notes that in the December 2014 rating decision, the RO also granted the Veteran's claim of entitlement to service connection for a lumbar spine disability.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

With regard to the Veteran's acquired psychiatric disorder claim, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran has been diagnosed with PTSD and mood disorder.  In light of the Court's holding in Clemons, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and mood disorder.    

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board initially notes that during the above-referenced March 2016 hearing, the Veteran testified that he has received private treatment for his disabilities on appeal from Dr. Dorfner, Dr. Barr, and Dr. Sackstein.  The Veteran also testified that a friend of his, J.W., wrote a statement documenting an injury that the Veteran sustained to his elbows, wrists, and thumbs during boot camp in service.  Although the Veteran reported that the private treatment records as well as the statement from J.W. were submitted and associated with the claims folder, a review of the claims folder reveals that these documents have not been associated.  Notably, a VA examiner reported in a November 2014 report that the statement from J.W. was reviewed as it was given to him by the Veteran, but could not be found in the claims folder.  The examiner also referenced medical nexus opinions from Dr. Barr dated May 2011 pertaining to the Veteran's elbows, right wrist, and knees that are not associated with the claims folder.  As such, on remand, the Veteran should be contacted to submit the statement from J.W., and all outstanding records from Dr. Dorfner, Dr. Barr, and Dr. Sackstein should be obtained and associated with the claims folder. 

The Board also notes that the November 2014 VA examiner documented a review of MRI reports dated 2011 from Larchmont Imaging pertaining to the Veteran's right and left shoulders, right thumb, and right and left knees.  However, these records are not associated with the claims folder.  Therefore, these records should also be obtained on remand and associated with the claims folder.   

Additionally, during the March 2016 Board hearing, the Veteran testified that he received treatment to his shoulders and neck from a motor vehicle accident at Walson Army Hospital in Fort Dix, New Jersey.  The Board observes that these treatment records are not associated with the claims folder, and no attempt has been made by the RO to obtain these specific records from the Walson Army Hospital.  Therefore, on remand, all outstanding treatment records from Walson Army Hospital, to include treatment from a motor vehicle accident, should be obtained.

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, he contends that this disorder is related to his service, in particular from being informed of a soldier who committed suicide.  The Veteran further testified that this incident caused anxiety, panic attacks, and sleep impairment.  See, e.g., the March 2016 Board hearing transcript, page 6.  The Board notes that the Veteran has not provided the name of the soldier who committed suicide or when the incident occurred.

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for a psychiatric disorder or the reported stressor.  However, the Veteran's claimed stressor has not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO.  Although the Veteran has not indicated the name of the soldier who committed suicide or specified when the incident occurred, the Board finds that he should be afforded the opportunity to provide such information on remand.  Moreover, if he provides such information, the RO should obtain verification from the JSRRC of the Veteran's stressor.  Further, if the stressor claimed by the Veteran is verified, a VA examination should be scheduled in order to ascertain whether the Veteran's acquired psychiatric disorder is a result of a verified in-service stressor.

With regard to the Veteran's claim of entitlement to service connection for a cervical spine disability, the Veteran contends that this disability is related to his service, in particular from a motor vehicle accident.  He also contends that the cervical spine disability is from boot camp beginning in 1997 during service.  The Board notes that the Veteran's service treatment records are absent complaints of or treatment for a cervical spine disability.

In November 2014, the Veteran was provided a VA examination for his cervical spine disability.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with cervical strain and degenerative arthritis of the cervical spine and concluded that it is less likely than not that the Veteran's cervical spine disability is related to his service.  The examiner's rationale for her conclusion was only based on her finding that there were no neck complaints documented in the service treatment records.  Pertinently, the Board notes that the mere absence of documentation in service treatment records of a claimed disorder is not, in itself, an adequate basis on which to rest a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As discussed above, the Veteran has contended that his cervical spine disability is related to his boot camp in service as well as a motor vehicle accident.  Notably, neither of these incidents were addressed by the VA examiner in her rationale.  Therefore, the Board finds that remand is warranted for an addendum opinion as to the etiology of the Veteran's cervical spine disability.

With respect to the Veteran's claim of entitlement to an increased disability rating for a left shoulder strain, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 

In November 2014, the Veteran was most recently provided a VA examination for his left shoulder strain.  Pertinently, the Veteran complained of pain and difficulty lifting heavy objects.  Upon examination, range of motion testing of the Veteran's left shoulder revealed flexion to 85 degrees, abduction to 80 degrees, external rotation to 80 degrees, and internal rotation to 75 degrees.  Notably, the examiner recorded pain during range of motion testing.  Crucially, however, the examiner did not indicate where objective evidence of painful motion began with regard to the range of motion testing.  Moreover, the examiner reported functional loss due to the left shoulder strain which was manifested by pain and inability to lift heavy objects.    

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of left shoulder range of motion testing that pain began.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the left shoulder is warranted.  
   
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims remanded herein.  Of particular interest are a statement from the Veteran regarding his claimed in-service stressor pertaining to a soldier who committed suicide, specifically the name of the soldier and when the incident occurred.  Also of interest is a statement from J.W. pertaining to the Veteran's claimed in-service injury to his elbows, wrists, and thumbs during boot camp in service as well as private treatment records from Dr. Dorfner, Dr. Barr (to include medical nexus opinions dated May 2011 pertaining to the Veteran's elbows, right wrist, and knees), Dr. Sackstein, and Larchmont Imaging.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of whether the Veteran responds, request any records from the Walson Army Hospital in Fort Dix, New Jersey, to include treatment for injuries from a motor vehicle accident.  All attempts to secure this evidence must be documented in the claims folder.

2. If necessary, notify the Veteran of alternate sources of evidence that can supplement the available records in light of the unavailability of his service treatment records from Walson Army Hospital.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  He must then be given an opportunity to respond.

3. If, and only if, the Veteran provides information as to the name of the soldier he knew who committed suicide in service and when the incident occurred, prepare a summary of the Veteran's claimed stressor.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents deemed to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressor.

4. After the above development has been completed, if a stressor reported by the Veteran is verified, schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.    

Based on the review and examination, the examiner is asked to render an opinion as to the following: 

a. Identify all acquired psychiatric disorders, to include PTSD and mood disorder.  

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed acquired psychiatric disorder/s is/are a result of any verified in-service stressors, to include his report of a soldier who committed suicide during his service.  

The examiner should indicate in his/her report that the claims file was reviewed.   The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Return the claims folder to a physician in the appropriate area of expertise for a clarifying medical opinion as to the etiology of the Veteran's cervical spine disability.    

Based on the review of the Veteran's claims folder, the examiner must determine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cervical spine disability is related to his active service, to include from boot camp training. 

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  
Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected left shoulder strain.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

7. Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his attorney with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

